Case 1:18-cv-00448-DKW-WRP Document 105-2 Filed 01/22/20 Page 1 of 2           PageID #:
                                   3809



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  MICHAEL C. GREENSPON,                         CIVIL NO. 18-00448 DKW-WRP

                         Plaintiff,             DECLARATION OF MAILE S.
             vs.                                MILLER

  AIG SPECIALTY INSURANCE CO.
  f/k/a CHARTIS SPECIALTY
  INSURANCE CO.; AMERICAN
  INTERNATIONAL GROUP, INC.;
  PROMMIS SOLUTIONS HOLDING
  CORP. n/k/a OLD ALABAMA
  CLOSING CORP.; MCCORRISTON
  MILLER MUKAI MACKINNON LLP;
  DOES 1-30,

                         Defendants.


                        DECLARATION OF MAILE S. MILLER

             I, MAILE S. MILLER, hereby declare under penalty of law that the

  following is true and correct:

             1.    I am an Associate at Starn O’Toole Marcus & Fisher and one of the

  attorneys representing Defendant AIG SPECIALTY INSURANCE CO. (“AIG

  Specialty”) in this matter.

             2.    Unless otherwise indicated, all statements made herein are based on

  my personal knowledge.




  216351.4
Case 1:18-cv-00448-DKW-WRP Document 105-2 Filed 01/22/20 Page 2 of 2              PageID #:
                                   3810



        3.     On several occasions, Plaintiff Michael C. Greenspon (“Greenspon”)

  stated that he was not willing to have his deposition taken in this action, as it would

  be duplicative of the deposition that was scheduled to go forward in a related State

  Court Action, Civil Nos. 14-1-0395(2) and 14-1-0560(2) (consolidated). AIG

  Specialty is not a party in that State Court Action. On December 23, 2019, Mr.

  Greenspon forwarded us the Deposition Notice and attached Order in that case,

  which provided that Mr. Greenspon’s deposition was going to take place on

  January 15, 2020. See Exhibit 1.

        4.     Counsel for AIG Specialty informed Mr. Greenspon that it had a right

  – in this case – to depose him. However, I still reached out to counsel in Civil Nos.

  14-1-0395(2) and 14-1-0560(2) to see if it was possible for AIG Specialty to share

  some time with the Defendants in that action during Mr. Greenspon’s January 15,

  2020 deposition. Counsel informed me that it would not be possible for AIG

  Specialty to participate, as all of the time was already allocated between the

  various defendants in that case.

        DATED: Honolulu, Hawaii, January 22, 2020.                            .


                                          /s/ Maile S. Miller
                                          MAILE S. MILLER




                                            2
